DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/20.
Response to Arguments
Applicant’s arguments, see pages 13-18, filed 2/25/21, with respect to the rejection(s) of claims 1-8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New matter:
The limitation 'wherein the siRNA is not conjugated to the adjuvant' in amended claims 4-7 is not supported by the as-filed specification.  Applicant has asserted where the amended claims are supported, however, there does not appear to be a written description of the claim limitation in the application as filed.  See MPEP § 2163.06.  The amendment is in claim 1 but claims 4-7 are dependent on claim 1 and the new limitation.  Applicant cites paragraph 114 for support of the negative limitation in the amended claims based on the paragraph providing conjugation as optional.  The applicant indicates that the example clearly teaches unconjugated embodiment due to this description.  Then, applicant cites paragraph 316 contrasting applicant’s nanoparticle loaded with two separate components against the CpG siSTAT3 conjugate taught by Kortyewski et al. (Nat. Biotech. 27: 9325-932, 2009).  
While paragraph 114 provides generically not conjugating the siRNA to the adjuvant based on a positive limitation of conjugating the siRNA to the adjuvant, the paragraph does not provide direction for the skilled artisan to pick and choose the limitations recited in the dependent claims in addition to the new limitation.  Other than Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997). 
With respect to paragraph 316, the product used in the example appears to be a nanoparticle comprising siRNA-CpG and compared it to CpG-STAT3 conjugate.  The only differences between the prior art and the claimed product is the addition of a nanoparticle.  Paragraph 316 does not disclose whether or not the CpG is conjugated to the siRNA in the nanoparticle.  However, since they are together in a construct it would appear that the adjuvant is directly or indirectly linked to the siRNA in the nanoparticle.  In addition, the paragraph does not lead the skilled artisan to the making of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claimed invention is directed to a product and not a method of using the product in cancer cells or immune cells of a subject.  The product embraces a composition comprising a system comprising a mesoporous silica nanoparticle; and a STAT3 siRNA; and an adjuvant comprising CpG oligonucleotide, wherein the siRNA is not conjugated to the adjuvant.  Since the adjuvant and the siRNA cannot be conjugated, the claims do not disclose the structural limitation of whether the siRNA or the adjuvant are in nanoparticle.  The broadest reasonable interpretation of the claimed invention could read on a composition comprising two separate compositions comprising one composition comprising the siRNA and the other composition comprising the adjuvant.  The nanoparticle could be in either composition or in a separate composition.
s 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wassana et al. (US 20170173169) taken with Fotin-Mleczek et al. (US 20160331844) taken with Karras (US 20080051359).  
‘169 teaches making across-linked nanoconstruct comprising a mesoporous silica nanoparticle.  See pages 3-5, 9-27, and 34-35.  The size of the nanoparticle is between about 30 nm to about 90 nm in diameter and a cross-linked cationic polymer electrostatically bound to an exterior surface of the nanoparticle.  The polymer is used to prevent or reduce aggregation of the nanoconstruct.  The polymer can comprise polyethyleneimine (PEEI) and a stabilizer comprising polyethylene glycol (PEG).  The nanoconstruct may have a hydrodynamic diameter from about 10 to about 200 nm.  A person of ordinary skill in the art presumed to have known relevant art at time of the invention would possess the knowledge that hydrodynamic size alters the permeability across vascular walls, affect excretion route, and influence recognition by the reticuloendothelial system (RES).  The nanoconstruct includes at least one siRNA. The weight of the siRNA can be about 1% to about 15% of the nanoconstruct.
‘169 does not specifically teach making a composition comprising the nanoconstruct, STAT3 siRNA, and an adjuvant comprising CpG oligonucleotide, wherein the siRNA is not conjugated to the adjuvant.
However, at the time of the effective filing date, ‘844 teaches a composition for treating tumor diseases.  The composition comprising a siRNA (page 91).  The composition can further one or more agent comprising an adjuvant comprising a CpG motif (pages 103-104).  A nanoparticle can comprise the composition (page 92).

It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘169 taken with ‘844 in further view of ‘359, namely to arrive at the claimed invention.  An adjuvant comprising CpG and a STAT3 siRNA can be used to study cancer in a cell line.  A nanoconstruct can be used to assist in the delivery of agent to a cell line.  One of ordinary skill in the art would have been motivated to combine the teaching to study the construct taught in ‘169 to prevent or reduce aggregation of the nanoconstruct for delivering the siRNA or the adjuvant and studying the function of these compositions in a cancer cell line.  A person of ordinary skill in the art can co-administer a composition comprising the adjuvant and a composition comprising the siRNA to a cancer cell line or at different points to determine when and if an additive effect (e.g., obtain a stronger immune response to cancer) can be achieved.  In addition, a person of ordinary skill in the art can make the delivery system comprise either the siRNA or the adjuvant to determine if there is any difference in function in delivering the agents to a cancer cell line.  The nanoconstruct may have a hydrodynamic diameter from about 10 to about 200 nm to optimize the bioavailability of the siRNA or adjuvant since a person of ordinary skill in the art presumed to have known relevant art at time of the invention would possess the knowledge that hydrodynamic size alters the permeability across vascular walls, affect excretion route, and influence recognition by the RES.  Since ‘169 teaches the weight of 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘169 taken with ‘844 in further view ‘359 as applied to claims 1, 2, and 4-8 above, and further in view of Murad et al. (Expert Opin Biol Ther 2007, 7:1257-1266).
‘169 taken with ‘844 in further view ‘359 of do not specifically teach using SEQ ID NO: 8 as the CpG motif in the composition.
However, at the time of the effective filing date, CPG ODN 7909 (SEQ ID NO: 8) can be used as an adjuvant to improve an immune response (Murad et al. page 1258).  This oligonucleotide was well known in the art as an anti-cancer agent with other cancer therapies (page 1259).  Thus, a person of ordinary skill in the art would have been motivated to use this sequence to study treating cancer.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘169, ‘844 and ‘359 taken with Murad et al., namely to make the composition comprise CPG ODN 7909 (SEQ ID NO: 8) arrive at the claimed invention.  Since SEQ ID NO: 8 can improve an immune response and is considered an anti-cancer agent, one of ordinary skill in the art would have been motivated to combine the teaching to study the function of this CpG motif as the adjuvant in a cancer cell line.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635